Citation Nr: 1739459	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for the period prior to April 1, 2013. 


WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's Wife, daughter, and granddaughter 


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty in the United States military from October 1967 to August 1970 and from May 1972 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Following an August 2013 rating decision, the Board remanded this case in July 2016.

In a July 2014 rating decision, the RO increased the evaluation for posttraumatic stress disorder (PTSD) to 100 percent and also granted special monthly compensation (SMC) on a housebound basis under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of the service-connected PTSD at 100 percent and additional service-connected disabilities ratable at 60 percent or more, effective April 1, 2013.  

The receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant was already rated 100 percent for one or more disabilities). Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s). Bradley, 22 Vet. App. at 293-94.  In this case, however, special monthly compensation has already been established under 38 U.S.C.A. § 1114(s). The Board will thus consider the TDIU claim moot for the period beginning April 1, 2013 and only consider the preceding period.





FINDINGS OF FACT

1. The Veteran was employed full time until 2006. 

2. The preponderance of the evidence is in favor of finding that the Veteran was unable to secure or follow any form of substantially gainful employment due to service-connected disabilities prior to April 1, 2013.


CONCLUSION OF LAW

The criteria for TDIU have been met for the period prior to April 1, 2013.  38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claim for TDIU, in an October 2009 letter, the RO notified the Veteran of the evidence needed to substantiate the claim. The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, VA examinations were conducted in August 2009, April 2010, January 2012, August 2012, and June 2014. The Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

In addition, the Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims. Social Security Administration (SSA) records have also been obtained. The Veteran has not identified any outstanding evidence that is relevant to the claim being decided herein. 

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.

II. Legal Criteria 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran was afforded a 70 percent rating for PTSD from March 5, 2008 until April 1, 2013, when the rating was increased to 2013.  He has met the criteria for consideration for TDIU under 38 C.F.R. § 4.16(a). Other service-connected disabilities during the period in question have included degenerative disease of the thoracolumbar spine, residuals of prostate cancer, traumatic arthritis of the right knee, traumatic arthritis of the left knee, tinnitus, epididymitis, otitis externa of the left ear, deformity of the right great toenail, and erectile dysfunction.  The ratings and effective dates for those ratings of all disabilities are listed in a July 2016 rating decision. 

III. Factual Background

In the both the previously mentioned August 2013 video conference hearing and the Veteran's August 2012 VA exam regarding PTSD, the Veteran indicated that he was last employed full time in 2006 (a month is not specified). 

In an October 2006 disability determination examination conducted by the New Mexico Disability Determination Service, L. W., Ph. D. (Dr. W.) determined that the Veteran could read and understand basic written instructions, and his concentration and ability to persist, at simple work tasks was no more than mildly impaired.

In a January 2008 SSA disability adjudication, it was found that the Veteran has the residual functional capacity to perform sedentary work except for a limitation to simple, unskilled, work. However, it was also found he did not have transferable vocational skills. He was found to be disabled. The primary diagnosis was osteoarthritis of the spine and both knees, and a secondary diagnosis of a history of prostate cancer was noted. Other "severe" impairments included tinnitus, depression, and anxiety.   

In VA treatment records dated May 2010, the examiner stated that the Veteran's degenerative joint disease condition severely to moderately impairs physical employment and mildly to moderately impairs sedentary employment depending upon the demands of the job.

In January 2010, L. W., M.D. (Dr. L. W., a psychiatrist) of the Department of Health and Human Services (HHS) submitted a letter to the VA stating that as a result of the Veteran's service connected PTSD, and chronic knee and back pain, he was unable to maintain gainful employment. 

In a VA examination dated January 2013, the examiner found that the veteran's prostate cancer, erectile dysfunction and epididymitis did not render him unable to secure and maintain substantially gainful employment. The examiner also found that the Veteran's tinnitus, in and of itself, does not preclude an individual from obtaining gainful employment and/or participating in social events. The examiner stated that "the veteran's tinnitus alone should not be a barrier to a wide range of employment settings [,] many individuals with the veteran's reported degree of tinnitus, or worse, function well in many occupational settings." 

Finally, in the VA examination report dated June 2014, the examiner found that the Veteran's PTSD resulted in moderate to severe impairments in his occupational functioning. 

IV. Analysis 

In this case, the Board is satisfied that the criteria for TDIU were met as of the date of claim for service connection for PTSD, March 5, 2008. This date immediately followed the January 2008 SSA determination that the Veteran was disabled, was limited to simple unskilled, work, and did not have transferable vocational skills.  The disabilities cited in this decision are service-connected disabilities; the evidence of record does not show that the cited anxiety and depression can be disassociated with the service-connected PTSD. Subsequent VA reports do not adequately describe the cumulative effects of all of the Veteran's service-connected disabilities. However, the January 2010 HHS letter appears to back up SSA's determination.  

In summary, TDIU is granted for the period from March 5, 2008 until April 1, 2013. The appeal is granted.  


ORDER

Entitlement to TDIU is granted for the period from March 5, 2008 until April 1, 2013, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


